Exhibit 10.15

 

PROMISSORY NOTE

 

$13,122,500.00

 

December 23, 2005

Paramus, New Jersey

 

WHEREAS, pursuant to the Letter Agreement dated November 16, 1999 (the “Letter
Agreement”) between Steven Roth (the “Executive”) and Vornado Realty Trust (the
“Company”), the Company agreed to make up to $15,000,000 in the aggregate of
revolving credit loans to the Executive;

 

WHEREAS, the Executive desires to borrow $13,122,500 pursuant to the Letter
Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. DEFINITIONS

 

Capitalized terms used but not defined in this Note shall have the respective
meanings assigned to such terms in the Stock Pledge Agreement and the Loan
Documents, as such terms are defined below.

 

2. PROMISE TO PAY, INTEREST, MATURITY, PAYMENTS

 

FOR VALUE RECEIVED, Executive promises to pay to the order of the Company, at
its office located at 210 Route 4 East, Paramus, New Jersey 07652, or such other
place as designated in writing by the holder hereof, the aggregate principal sum
of THIRTEEN MILLION, ONE HUNDRED TWENTY-TWO THOUSAND, FIVE HUNDRED DOLLARS
($13,122,500.00) on December 23, 2011 (“Maturity”), with interest on the unpaid
principal amount hereof from the date hereof until Maturity, payable quarterly
in arrears on the 10th day following payment of the Company’s regular quarterly
dividend (or if no dividend is paid, at the end of the applicable calendar
quarter), at a rate per annum equal to 4.45%.  If the interest required to be
paid under the terms of this Note shall at any time exceed the rate of interest
which the Company is permitted by law to charge in the State of New Jersey, then
the interest rate to be paid hereunder shall be the maximum rate permitted by
law.

 

3. PREPAYMENT

 

This Note may prepaid in whole or in part at any time without penalty or
premium.

 

4. COLLATERAL

 

This Note is secured by the Executive’s Stock Pledge Agreement, dated
December 29, 1992, as amended on May 29, 2002 (the “Stock Pledge Agreement”),
and such other security or supporting documents as are executed in conjunction
with therewith, including without limitation the Letter Agreement (the “Loan
Documents”).  The Company or any subsequent holder of this Note is entitled to
all the benefits provided for in the Loan Documents or referred to therein.

 

5. ENFORCEMENT EXPENSES

 

In the event Executive fails to pay any amounts due hereunder when due, and this
Note is collected by legal proceedings (including proceedings in the probate or
bankruptcy courts) Executive shall pay to the holder thereof, in addition to
such amounts due, all costs of collection or enforcement, including reasonable

 

--------------------------------------------------------------------------------


 

attorneys fees and court costs which shall be added to the principal of, and be
collectible as part of, this Note.

 

6. WAIVER OF PRESENTMENT, OFFSET, COUNTERCLAIMS, DEFENSES

 

Executive, on behalf of himself and his successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Note, and expressly agrees that this Note, or
any payment hereunder, may be extended from time to time and that the holder
hereof may accept security for this Note or release security for this Note, all
without in any way affecting the liability of Executive hereunder.  In addition,
Executive, on behalf of himself and his successors and assigns, hereby expressly
acknowledges and agrees that he and they shall be unconditionally liable for the
repayment of all amounts due hereunder and, without limiting the foregoing,
Executive, on behalf of himself and his successors and assigns, hereby forever
expressly waives any claim or right of offset and any similar claim or right,
whether now existing or later acquired and whether granted by contract or by
law, against any amounts otherwise due him or them.

 

7. EVENT OF DEFAULT

 

Failure by Executive to pay any sum due hereunder when due and payable which has
not been cured by Executive within 30 days following actual receipt of written
notice given by the Company, or the occurrence of an event of default under any
of the Loan Documents, shall constitute an event of default under this Note and
the Company may, at its sole option exercised by notice to Executive, declare
the entire outstanding principal balance hereof, together with all unpaid
interest accrued hereon, to be immediately due and payable in full.  Upon the
occurrence of an event of default, the Company may exercise all rights and
remedies available to it under the Stock Pledge Agreement or otherwise.

 

8. HEADINGS

 

The Section headings in this Note are included herein for convenience of
reference only and shall not constitute a part of this Note for any other
purpose.

 

9. ENTIRE AGREEMENT

 

This Note, the Stock Pledge Agreement and the other Loan Documents constitute
the entire agreement between the Company and Executive with respect to the
subject matter hereof and all understandings, oral representations and
agreements heretofore or simultaneously had among the parties with respect to
the transaction governed by the Loan Documents are merged in, and are contained
in, such documents and instruments.

 

10. GOVERNING LAW AND CONSENT TO JURISDICTION

 

THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW JERSEY, WITHOUT
REGARD TO THAT STATE’S RULES GOVERNING CONFLICTS OF LAWS. THE PARTIES HERETO
HEREBY SUBMIT TO JURISDICTION AND TO LAYING VENUE IN THE COUNTY OF BERGEN, STATE
OF NEW JERSEY.

 

11. WAIVER OF JURY TRIAL

 

The parties hereby agree not to elect a trial by jury of any issue triable of
right by jury, and waive any right to trial by jury fully to the extent that any
such right shall now or hereinafter exist with regard to this Note, or any
claim, counterclaim or other action arising in connection herewith or
therewith.  This waiver of right to trial by jury is given knowingly and
voluntarily by each of the Company and Executive, and is intended to encompass
individually each instance and each issue as to which the right to a trial by
jury would otherwise accrue.  Each party is hereby authorized to file a copy of
this paragraph in any proceeding as conclusive evidence of this waiver by the
other party.

 

--------------------------------------------------------------------------------


 

12. SEPARABILITY

 

In any case any provision herein shall be deemed to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

IN WITNESS WHEREOF, the parties have caused this Note to be duly executed as of
the date written above.

 

STEVEN ROTH

 

VORNADO REALTY TRUST

 

 

 

 

 

 

/s/ Steven Roth

 

 

By:

     Steven Roth

 

/s/ Joseph Macnow

 

 

 

Name:  Joseph Macnow

 

 

Title:  Executive Vice President, Chief Financial Officer

 

--------------------------------------------------------------------------------